
	

113 HR 1132 IH: Efficient Service for Veterans Act
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1132
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2013
			Mr. Denham (for
			 himself and Mr. Roe of Tennessee)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Veterans Affairs and the
		  Secretary of Defense to jointly ensure that the Vet Centers of the Department
		  of Veterans Affairs have access to the Defense Personnel Record Image Retrieval
		  system and the Veterans Affairs/Department of Defense Identity Repository
		  system.
	
	
		1.Short titleThis Act may be cited as the
			 Efficient Service for Veterans
			 Act.
		2.Vet Center access
			 to Defense Personnel Record Image Retrieval system and Veterans
			 Affairs/Department of Defense Identity Repository systemThe Secretary of Veterans Affairs and the
			 Secretary of Defense shall jointly ensure that each center established under
			 section 1712A of title 38, United States Code, has access to—
			(1)the Defense Personnel Record Image
			 Retrieval system; and
			(2)the Veterans Affairs/Department of Defense
			 Identity Repository system.
			
